DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of April 25, 2022 is acknowledged and has been entered. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0045331 A1 (Lopez et al.) in view of US 2015/0060044 A1 (Scharmach et al.). 
As concerns claim 1, Lopez et al. discloses a hydraulic fracturing system comprising: a wellhead (associated with the well at 104); a pump system that includes: one or more high-pressure pumps 200 to deliver fluid to the wellhead, the fluid including proppant (see, 0024); and a fluid communication system, the fluid communication system including a number of valve apparatuses to supply the fluid to the high-pressure pumps (figure 2); a control system to: determine a target flow rate (0067) 0056-0057, also 0072 and figure 3). Lopez et al. lacks to explicitly disclose the target flow rate being sufficient to maintain the proppant in solution within the one or more high pressure pumps  (although it would obviously be desirable for the flow rate to be sufficient to maintain the proppant suspended in the fluid to prevent damage to the pumps or other equipment); nevertheless Scharmach et al. discloses a control system and valve apparatus to maintain the proppant in solution within the one or more high pressure pumps (see 0052-0054, also see the Abstract). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a flow rate sufficient to maintain the proppant in suspension or solution in the fracturing fluid to obtain the predictable result of ensuring a sufficient proppant concentration in the fluid to effectively maintain the fractures as well as preventing damage to the pumps and the other fracturing equipment at the wellsite.
As concerns claim 2, Lopez et al. discloses the hydraulic fracturing system of claim 1, wherein the valve apparatus includes a signal receiving unit and an actuator, the actuator being configured to move the flow control member (the feedback sensors are equivalent, actuators are shown at 164 and 168).
As concerns claim 3, Lopez et al. discloses the hydraulic fracturing system of claim 2, wherein the signal receiving unit is coupled to one or more wires that communicate signals between the signal receiving unit and the control system (0057).
As concerns claim 4, Lopez et al. discloses the hydraulic fracturing system of claim 2, wherein the signal receiving unit includes a transceiver to wirelessly communicate signals between the signal receiving unit and the control system (0057).
As concerns claim 5, Lopez et al. discloses the hydraulic fracturing system of claim 1, wherein the valve apparatus includes one or more sensor devices and the valve apparatus sends additional signals to the control system indicating output from the one or more sensor devices (0062).
As concerns claims 6-8, the combination lacks to expressly discloses the specific ranges for the pressures, the flow rates or the opening increments for the valves, nevertheless it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to employ the claimed ranges to suit a particular fracturing array or a wellsite as a matter of obvious design choice, moreover it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed limitations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 9, Lopez et al. discloses a method to control the flow of fluid to one or more high-pressure pumps of a hydraulic fracturing system, the method comprising: determining, by a control system 310, a target flow rate for the fluid supplied to the one or more high-pressure pumps (0067), the fluid including proppant (0024); determining, by the control system, a valve apparatus actuation scheme based on the target flow rate, the valve apparatus actuation scheme indicating that a valve apparatus of a number of valve apparatuses is to be in an open state; and sending, by the control system, an actuation signal to the valve apparatus to actuate a flow control member of the valve apparatus (0098-0099). Lopez et al. does not explicitly disclose the target flow rate being sufficient to maintain the proppant in solution within the one or more high-pressure pumps; nevertheless Scharmach et al. discloses a control system and valve apparatus to maintain the proppant in solution within the one or more high pressure pumps (see 0052-0054, also see the Abstract). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a flow rate sufficient to maintain the proppant in suspension or solution in the fracturing fluid to obtain the predictable result of ensuring a sufficient proppant concentration in the fluid to effectively maintain the fractures as well as preventing damage to the pumps and the other fracturing equipment at the wellsite.
As concerns claim 10, Lopez et al. discloses the method of claim 9, further comprising: receiving, by the control system, data from a number of sensor devices of a pump system included in the hydraulic fracturing system, the pump system including the one or more high- pressure pumps and the valve apparatus; and analyzing, by the control system, the data to determine a current flow rate of the fluid supplied to the one or more high-pressure pumps (0098).
As concerns claim 11, Lopez et al. discloses the method of claim 10, further comprising: analyzing, by the control system, the current flow rate with respect to a flow rate threshold; determining, by the control system, that the current flow rate is outside of the flow rate threshold; and determining, by the control system, a modified valve apparatus actuation scheme based on a difference between the current flow rate and the target flow rate (0098).
As concerns claim 12, Lopez et al. discloses the method of claim 11, wherein: the flow rate threshold corresponds to a minimum flow rate for the fluid supplied to the one or more high-pressure pumps; the current flow rate is less than the minimum flow rate; and the modified valve apparatus actuation scheme indicates that a state of the valve apparatus is to be modified from open to closed (0066-0068).
As concerns claim 13, Lopez et al. discloses the method of claim 11, wherein: the flow rate threshold corresponds to a maximum flow rate for the fluid supplied to the one or more high-pressure pumps; the current flow rate is greater than the maximum flow rate; and the modified valve apparatus actuation scheme indicates that an additional state of an additional valve apparatus of the number of valve apparatuses is to be modified from closed to open (Id.).
As concerns claim 16, Scharmach et al. discloses the method of claim 9, wherein the fluid includes water and the proppant and the target flow rate corresponds to a flow rate such that the proppant stays in the water as the fluid is supplied to the one or more high pressure pumps (see at least the Abstract).
As concerns claim 17, Lopez et al. discloses the method of claim 9, wherein the valve apparatus actuation scheme indicates a location of the valve apparatus within the hydraulic fracturing system in addition to respective locations and states of additional valve apparatuses of the hydraulic fracturing system that supply the fluid to the one or more high-pressure pumps (0057).
As concerns claim 18, Lopez et al. discloses a pump system to supply fluid to a wellhead of a hydraulic fracturing system, the pump system comprising: a high-pressure pump 200; [[and]] a fluid communication system coupled to the high-pressure pump (figure 2), the fluid communication system including a plurality of valve apparatuses, individual valve apparatuses of the plurality of valve apparatuses including a signal receiving unit to receive signals to actuate a flow control member of the individual valve apparatus (0035); but lacks to expressly disclose a control system to determine a target flow rate sufficient to maintain proppant of the fluid in solution within the high-pressure pump nevertheless Scharmach et al. discloses a control system and valve apparatus to maintain the proppant in solution within the one or more high pressure pumps (see 0052-0054, also see the Abstract). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate a flow rate sufficient to maintain the proppant in suspension or solution in the fracturing fluid to obtain the predictable result of ensuring a sufficient proppant concentration in the fluid to effectively maintain the fractures as well as preventing damage to the pumps and the other fracturing equipment at the wellsite.
As concerns claim 19, Lopez et al. discloses the pump system of claim 18, wherein a valve apparatus of the plurality of valve apparatuses is configured to: actuate the flow control member of the valve apparatus to enable a first flow rate through the valve apparatus based on one or more first signals received by the valve apparatus; and actuate the flow control member of the valve apparatus to enable a second flow rate that is different from the first flow rate through the valve apparatus based on one or more second signals received by the valve apparatus (0056-0057, the sensor generates a signal indicate of flow rate or pressure of each pump, the controller 310 uses this information to translate the valves through their various positions).
As concerns claim 20, Lopez et al. discloses the pump system of claim 18, further comprising a fluid power and delivery system (equivalent to the manifolds 140, 142, 144, 146 shown in figure 2) including a number of first inlet ports to deliver fluid to the high-pressure pump via one or more first fluid transmission lines and a number of outlet ports to receive fluid from the high-pressure pump via one or more second fluid transmission lines; wherein the fluid communication system includes a number of second inlet ports coupled to the one or more first fluid transmission lines, the number of second inlet ports including respective valve apparatuses of the plurality of valve apparatuses to supply the fluid to the high-pressure pump. (see, 0035, “The manifold unit 140 also comprises a plurality of fluid valves (described below via reference numbers 153, 157, 163, 167, 173, 177, and 183) operable to control fluid flow into and/or out of the LP and HP manifolds 142, 144, 146. The fluid valves may comprise ball valves, globe valves, butterfly valves, and/or other types of valves operable to shut off fluid flow or otherwise control fluid flow into and/or out of the LP and HP manifolds 142, 144, 146. Each fluid valve may be actuated remotely by an actuator, including an electric actuator, such as a solenoid or motor, or a fluid actuator, such as a pneumatic or hydraulic cylinder or rotary actuator. The fluid valves may also be manually actuated by the human operators”).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al., as modified, and further in view of US 2021/0396223 A1 (Yeung et al.).
As concerns claims 14 and 15, the combination discloses the method of claims 9 and 14, but lacks to disclose wherein the target flow rate is based on a demand of the pumps based on a first or a second stage of the hydraulic fracturing operation; nevertheless Yeung et al. discloses a method for utilizing equipment in a fracturing operation wherein a supervisory controller 124 determines which fracturing units 160 to include in an operation based on a particular fracturing stage of the operation (0052 et seq.). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have the target flow rates corresponding with a particular stage of the fracturing operation to obtain the predictable result of optimizing the flow rates for the operation, in as much as each separate stage might require different fluid compositions and/or flow rates and pressures to successfully complete each stage, in view of the disclosure of Yeung et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679